Russell, J.
1. The improper allowance of an amendment to the pleadings can not be made the subject-matter of a ground of a motion for new trial. Bulloch v. Cordele Sash Co., 114 Ga. 627 (40 S. E. 734) ; Hammond v. George, 116 Ga. 792 (43 S. E. 53); Lowery v. Idleson, 117 Ga. 778 (45 S. E. 51). Since no timely exception was filed to the ruling upon the amendment m the present case, the amendment must be adjudged to have been properly allowed.
2. Under the evidence it was issuable as to whether the plaintiff (the insured) voluntarily surrendered the policy, or whether it was taken from his wife without her consent and without his knowledge; and consequently the verdict upon that point is conclusive.
3. .After the agents of the defendant company took up the policy and notified the insured that they would receive no further premiums from him, it was unnecessary that he should tender payment of the weekly premiums. The law does not require the doing of a vain and useless thing.
4. The evidence in behalf of the plaintiff authorized a finding thatjie had paid in advance upon the weekly premiums at the time that he was taken sick and at the time that his policy was taken away by the agents of the defendant company; and hence the verdict was not contrary to the evidence, nor was it error to refuse, upon this ground, to grant a new trial. . Judgment affirmed.